Title: From George Washington to Major General Nathanael Greene, 22 March 1777
From: Washington, George
To: Greene, Nathanael



Dr sir
Head Qrs Morristown March 22nd 1777

I am again called upon for another meeting between Colo. Walcott & Mr Harrison to negotiate the Cartel—so long the Subject of Correspondence between Genl Howe & myself & those two Gentn. Without incurring further charge of delay, I could not defer their interview longer than next Friday morning; I therefore request that you will transmit me by Express, who may arrive here early enough on Thursday for Mr Harrison to set out, such Resolution as Congress shall have or may form on your Application for their vesting me with powers for settling This Business, also their sense in direct & explicit terms on the Subject of my last Letter to you Viz. Whether they mean to release & Exchange Colo. Campbell & the Hessian Feild Officers, supposing Genl Howe should declare Genl Lee on the footing of Other prisoners and liable to be exchanged on the principles of the Agreement now subsisting—or whether they are determined to detain them tho he should. I wish much to be satisfied in those points—a knowledge of them may prevent further embarrassments and more unnecessary meetings upon the Subject of a Cartel.
I have nothing material to advise you of, unless it is, that it was reported last night, that five deserters came to Colo. Hands Regiment

Yesterday morning & Seven the Evening before—They are not arrived here yet, but I beleive the Account is true. I am &c.

G.W.

